Title: To John Adams from Arthur Lee, 7 August 1778
From: Lee, Arthur
To: Adams, John


     
      Chaillot 7th. Augst. 1778
     
     Mr. Lee’s compliments to Mr. Adams. Mr. Lee has over and over again written to Mr. Williams that the Letters shoud be delivered to him whenever he chose to call, At Mr. Lee’s house and receive them, which he has refused in very indecent terms. It is this and this only that has prevented him from having them, for I have Mr. Lee has constantly left them out to be delivered to him when I He went out myself himself nor has he furnished any one of those things that I have Mr. Lee has required of him for near two months relative to the public accounts. He seems to me him to be making experiments how much he can provoke me him by every impertinence he can devise.
     